

116 S1195 IS: Blue Water Navy Vietnam Veterans Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1195IN THE SENATE OF THE UNITED STATESApril 11, 2019Mrs. Gillibrand (for herself, Mr. Daines, Mr. Tester, Ms. Cortez Masto, Mr. Portman, Mr. Schumer, Mr. Cramer, Mr. Brown, Mr. Wyden, Mr. Jones, Ms. Murkowski, Ms. Rosen, Ms. Sinema, Mr. Bennet, Ms. Cantwell, Ms. Warren, Mr. Merkley, Mr. Blumenthal, Mr. Hoeven, Mrs. Feinstein, Mr. Rounds, Mr. Coons, Mr. Gardner, Mr. Peters, Mr. Boozman, Ms. Hirono, Mr. Schatz, Mr. Udall, Ms. Smith, Ms. Klobuchar, Mr. Rubio, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify presumptions relating to the exposure of certain
			 veterans who served in the vicinity of the Republic of Vietnam, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Blue Water Navy Vietnam Veterans Act of 2019. 2.Clarification of presumptions of exposure for veterans who served in vicinity of Republic of Vietnam (a)CompensationSubsections (a)(1) and (f) of section 1116 of title 38, United States Code, are amended by inserting (including the territorial seas of such Republic pursuant to the maximum extent authorized by international law) after served in the Republic of Vietnam each place it appears.
 (b)Health careSection 1710(e)(4) of such title is amended by inserting (including the territorial seas of such Republic pursuant to the maximum extent authorized by international law) after served on active duty in the Republic of Vietnam.
 (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect as of September 25, 1985. 3.Presumption of herbicide exposure for certain veterans who served in Korea (a)In generalChapter 11 of title 38, United States Code, is amended by inserting after section 1116 the following new section:
				
					1116A.Presumption of herbicide exposure for certain veterans who served in Korea
						(a)Presumption of service-Connection
 (1)For the purposes of section 1110 of this title, and subject to section 1113 of this title, a disease specified in subsection (b) that becomes manifest as specified in that subsection in a veteran described in paragraph (2) shall be considered to have been incurred or aggravated in the line of duty in the active military, naval, or air service, notwithstanding that there is no record of evidence of such disease during the period of such service.
 (2)A veteran described in this paragraph is a veteran who, during active military, naval, or air service, served in or near the Korean Demilitarized Zone (DMZ), during the period beginning on September 1, 1967, and ending on August 31, 1971.
 (b)DiseasesA disease specified in this subsection is— (1)a disease specified in paragraph (2) of subsection (a) of section 1116 of this title that becomes manifest as specified in that paragraph; or
 (2)any additional disease that— (A)the Secretary determines in regulations warrants a presumption of service-connection by reason of having positive association with exposure to an herbicide agent; and
 (B)becomes manifest within any period prescribed in such regulations. (c)Herbicide agentFor purposes of this section, the term herbicide agent has the meaning given such term in section 1821(d) of this title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1116 the following new item:
				
					
						1116A. Presumption of herbicide exposure for certain veterans who served in Korea..
			4.Benefits for children of certain Thailand service veterans born with spina bifida
 (a)In generalSubchapter III of chapter 18 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1822.Benefits for children of certain Thailand service veterans born with spina bifida
 (a)Benefits authorizedThe Secretary may provide to any child of a veteran of covered service in Thailand who is suffering from spina bifida the health care, vocational training and rehabilitation, and monetary allowance required to be paid to a child of a Vietnam veteran who is suffering from spina bifida under subchapter I of this chapter as if such child of a veteran of covered service in Thailand were a child of a Vietnam veteran who is suffering from spina bifida under such subchapter.
 (b)Spina bifida conditions coveredThis section applies with respect to all forms and manifestations of spina bifida, except spina bifida occulta.
 (c)Veteran of covered service in ThailandFor purposes of this section, a veteran of covered service in Thailand is any individual, without regard to the characterization of that individual's service, who—
 (1)served in the active military, naval, or air service in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975; and
 (2)is determined by the Secretary, in consultation with the Secretary of Defense, to have been exposed to a herbicide agent during such service in Thailand.
 (d)Herbicide agentFor purposes of this section, the term herbicide agent means a chemical in a herbicide used in support of United States and allied military operations in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975..
 (b)Conforming amendment to definition of childSection 1831(1) of such title is amended— (1)in subparagraph (B)—
 (A)by striking subchapter III of this chapter and inserting section 1821 of this title; and (B)in clause (i), by striking section 1821 of this title and inserting that section; and
 (2)by adding at the end the following new subparagraph:  (C)For purposes of section 1822 of this title, an individual, regardless of age or marital status, who—
 (i)is the natural child of a veteran of covered service in Thailand (as determined for purposes of that section); and
 (ii)was conceived after the date on which that veteran first entered service described in subsection (c) of that section..
				(c)Clerical amendments
 (1)Subchapter headingThe heading for subchapter III of chapter 18 of such title is amended by inserting and Thailand after Korea. (2)Table of sectionsThe table of sections at the beginning of chapter 18 of such title is amended—
 (A)by striking the item relating to subchapter III and inserting the following new item:   Subchapter III—Children of Certain Korea and Thailand Service Veterans Born with Spina Bifida; and(B)by inserting after the item relating to section 1821 the following new item:
						
							
								1822. Benefits for children of certain Thailand service veterans born with spina bifida..
 (d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report identifying—
 (1)the military installations of the United States located in Thailand during the period beginning on January 9, 1962, and ending on May 7, 1975, at which an herbicide agent (as defined in section 1822 of title 38, United States Code, as added by subsection (a)) was actively used; and
 (2)the period of such use. 5.Updated report on certain Gulf War Illness studyNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate an updated report on the findings, as of the date of the updated report, of the Follow-Up Study of a National Cohort of Gulf War and Gulf Era Veterans under the epidemiology program of the Department of Veterans Affairs.